Title: To George Washington from Brigadier General Charles Scott, 4 December 1777
From: Scott, Charles
To: Washington, George

 

Sir
White marsh [Pa.] 4th Decr 1777

I recd Your Excellencys letter of Yesterday. I well remember the proposition made. I then thaught there was a probability of Success in Such an attempt, but after Your Excellency returnd from Reconoitring the Enemy’s Lines and hearing Your oppinion with regard To their Strength, I lost every Idea of a Winters Campaign. I must confess I never Promised my self any Certainty of Success In it. But the Many Waity reasons then given for a Vigerous Exertion. Induced me To think Somthing possably might be don, but Since Your Return from the lines. as before Mentiond I have not had a Single thaught of Such a thing Ither with or without the Militia. I am Your Excellencys Obt Servt

Chs Scott

